Stephens v Dore (2020 NY Slip Op 03069)





Stephens v Dore


2020 NY Slip Op 03069


Decided on May 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2020

Friedman, J.P., Gische, Webber, Gesmer, Oing, JJ.


11563 303056/13

[*1]Marc A. Stephens, etc., Plaintiff-Appellant,
vEvan Dore, etc., et al., Defendants-Respondents.


Marc A. Stephens, appellant pro se.
Evan M. Dore, respondent pro se.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about January 25, 2016, which, to the extent appealed from as limited by the briefs, denied plaintiffs' motion for summary judgment as to liability and granted defendants' motion for summary judgment dismissing the complaint except for the claim on the promissory note, unanimously affirmed, without costs.
Plaintiff Marc Stephens failed to establish the existence of a binding agreement between himself and defendants with regard to joint ownership of Doreway Transportation Services (DTS). Although the record contained a draft written agreement granting Stephens a minority ownership interest in DTS, Stephens failed to establish that it was validly executed. For this reason, the court properly dismissed plaintiffs' breach of fiduciary duty claim, conversion claims and tortious interference with contract claim as well as their other claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2020
CLERK